Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 1 of 21 PageID #: 493



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


QUENTIN WILKERSON,                          :
                                            :
                       Petitioner,          :
                                            :
       v.                                   :      Civ. Act. No. 16-953-LPS
                                            :
G.R. JOHNSON, Warden, and                   :
ATTORNEY GENERAL OF THE                     :
STATE OF DELAWARE,                          :
                                            :
                       Respondents.         :




                               MEMORANDUM OPINION


Quentin Wilkerson. Pro se Petitioner.

Kathryn J. Garrison, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




May 29, 2020
Wilmington, Delaware
 Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 2 of 21 PageID #: 494



STARK, U.S. District Judge:

I.     INTRODUCTION

       Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2254 and an Amended Petition (hereinafter collectively referred to as “Petition”) filed by

Petitioner Quentin Wilkerson (“Petitioner”). (D.I. 3; D.I. 8) The State has filed an Answer in

Opposition. (D.I. 17) For the reasons discussed, the Court will dismiss the Petition.

II.    BACKGROUND

       In April 2013, a Delaware Child Predator Task Force investigator conducting an undercover

investigation into peer-to-peer file sharing of child pornography identified an internet protocol (IP)

address as a potential download source of prohibited images. See State v. Wilkerson, 2016 WL 795978,

at *14 (Del. Super. Ct. Feb. 26, 2010). The investigator connected the IP address to Petitioner. Id.

On June 27, 2013, police executed a search warrant of Petitioner’s home, vehicles, and computers.

Id. at *1. When they arrived at Petitioner’s house around 7:09 a.m., neither Petitioner nor his wife

were at home. Id. They obtained Petitioner’s wife’s phone number from his son and called her at

7:25 a.m., telling her that they had a “computer related” search warrant. Id. Petitioner’s wife called

Petitioner to tell him about the search, and he arrived home around 8:30 a.m. in a van. Id. Police

located an HP Pavilion laptop computer in Petitioner’s van and, in a post-Miranda interview,

Petitioner told police that the laptop was his and that he was the primary user. Id.

       An examination of the laptop revealed child sexual exploitation (“CSE”) videos and images

that had been downloaded through a peer-to-peer file sharing program. See Wilkerson, 2016 WL

795978, at *4. The computer investigation also revealed that Petitioner took steps to delete peer-to-

peer filed sharing programs and CSE video files from his laptop after his wife notified him that
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 3 of 21 PageID #: 495



police were searching his house. Id. A forensic analysis of Petitioner’s computer revealed the

following:

               [O]n 6/27/13 between 7:41 and 7:52 am, steps had been taken to
               delete and remove traces of peer-to-peer file sharing programs and
               child sexual exploitation video files [from Petitioner’s HP Netbook
               computer]. [The investigator] was able to locate 8 Child Sexual
               Exploitation (CSE) video files in the current directory structure
               which had been downloaded through use of the Ares Peer to Peer
               file sharing program. Another 10 (CSE) video files were located in a
               volume shadow copy (a Windows Backup) from 6/13/2013.
               Additionally, [the investigator] found 45 CSE image files in the
               directory structure of the computer, many of which had been viewed
               and downloaded via internet web browsing.

               Approximately 650 child erotic image files were located in the
               Window Temporary Internet Files, a directory in which files are
               cached to the local hard drive during web browsing with Microsoft
               Internet Explorer. These files had been written to the hard drive late
               in the morning on 6/26/2013. [The investigator] also found
               indications that email for [Petitioner] . . . had been checked just prior
               to that time period on the morning of 6/26/2013.

Wilkerson, 2016 WL 795978, at *4.

       Petitioner was arrested on June 27, 2013, and was subsequently indicted on 25 counts of

dealing in child pornography in violation of 11 Del. C. § 1109(4). (D.I. 17 at 1; D.I. 20-3 at 15-23)

On April 29, 2014, he pled guilty to one count of dealing in child pornography (11 Del. C. § 1109(4))

and two counts of possession of child pornography (11 Del. C. § 1111), as lesser-included offenses

of dealing in child pornography; the State dropped the remaining charges and capped its sentencing

recommendation at ten years of Level V incarceration. (D.I. 17 at 7; see also Wilkerson, 2016 WL

795978, at *4. The Delaware Superior Court sentenced Petitioner as follows: (1) to 25 years of

Level V incarceration, suspended after three years and six months for decreasing levels of

supervision, for the dealing in child pornography conviction; and (2) to three years of Level V

incarceration, suspended for three years of Level III probation, for each possession of child

                                                   2
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 4 of 21 PageID #: 496



pornography conviction. See Wilkerson v. State, 173 A.3d 1061 (Table), 2017 WL 5450747, at *1 (Del.

Nov. 13, 2017). Petitioner did not file a direct appeal.

        In September, 2014, Petitioner filed in the Superior Court a motion for modification of

sentence, which the Superior Court denied on September 29, 2014. (D.I. 17 at 2; D.I. 21-1 at 4)

Thereafter, in February 2015, Petitioner filed a motion for postconviction relief pursuant to

Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”), which the Superior Court denied on

February 26, 2016. (D.I. 17 at 2; see also Wilkerson, 2016 WL 795978, at *26) Petitioner appealed.

The Delaware Supreme Court affirmed the Superior Court’s judgment on July 21, 2016, and denied

Petitioner’s motion for reargument en banc on August 8, 2016. See Wilkerson v. State, 144 A.3d 1108

(Table), 2016 WL 4093899, at *1 (Del. July 21, 2016).

        On May 22, 2017, Petitioner filed in the Superior Court a second motion for modification of

sentence, which the Superior Court denied on June 27, 2017. See Wilkerson v. State, No. 299, 2017,

Order, at 2 (Del. Nov. 3, 2017). The Delaware Supreme Court affirmed that decision on November

3, 2017. Id. at 6. Sometime after November 3, 2018, Petitioner filed another motion for

modification of sentence, which the Superior Court denied. See Wilkerson v. State, 194 A.3d 907

(Table), 2018 WL 4600812 (Del. Sept. 17, 2018). The Delaware Supreme Court affirmed that

decision on September 17, 2018, and denied Petitioner’s motion for rehearing en banc on October 2,

2018. Id.

III.    LEGAL STANDARDS

        A. Exhaustion and Procedural Default

        Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);



                                                   3
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 5 of 21 PageID #: 497



O’Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270, 275 (1971). The

AEDPA states, in pertinent part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be
                granted unless it appears that –

                (A) the applicant has exhausted the remedies available in the courts
                of the State; or

                (B)(i) there is an absence of available State corrective process; or
                   (ii) circumstances exist that render such process ineffective to
                   protect the rights of the applicant.

28 U.S.C. § 2254(b)(1).

        The exhaustion requirement is based on principles of comity, requiring a petitioner to give

“state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State’s established appellate review process.” O’Sullivan, 526 U.S. at 844-45; see also

Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement

by demonstrating that the habeas claims were “fairly presented” to the state’s highest court, either

on direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to

consider the claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005); Castille v. Peoples,

489 U.S. 346, 351 (1989).

        A petitioner’s failure to exhaust state remedies will be excused if state procedural rules

preclude him from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160 (3d

Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,

such claims are nonetheless procedurally defaulted. See Lines, 208 F.3d at 160; Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state’s highest

court, but that court “clearly and expressly” refuses to review the merits of the claim due to an


                                                     4
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 6 of 21 PageID #: 498



independent and adequate state procedural rule, the claim is exhausted but procedurally defaulted.

See Coleman, 501 U.S. at 750; Harris v. Reed, 489 U.S. 255, 260-64 (1989).

        Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To

demonstrate cause for a procedural default, a petitioner must show that “some objective factor

external to the defense impeded counsel’s efforts to comply with the State’s procedural rule.”

Murray v. Carrier, 477 U.S. 478, 488 (1986). To demonstrate actual prejudice, a petitioner must show

“that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions.” Id. at 494.

        Alternatively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v.

Carpenter, 529 U.S. 446, 451 (2000); Wenger v. Frank, 266 F.3d 218, 224 (3d Cir. 2001). A petitioner

demonstrates a miscarriage of justice by showing a “constitutional violation has probably resulted in

the conviction of one who is actually innocent.” Murray, 477 U.S. at 496. Actual innocence means

factual innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623 (1998). In

order to establish actual innocence, the petitioner must present new reliable evidence – not

presented at trial – that demonstrates “it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt.” House v. Bell, 547 U.S. 518, 537-38 (2006); see

also Sweger v. Chesney, 294 F.3d 506, 522-24 (3d Cir. 2002).




                                                     5
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 7 of 21 PageID #: 499



        B. Standard of Review

        If a state’s highest court adjudicated a federal habeas claim on the merits, the federal court

must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to

28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court’s decision was

“contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States,” or the state court’s decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362, 412 (2000); Appel v. Horn, 250 F.3d 203,

210 (3d Cir. 2001). A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather

than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

The deferential standard of § 2254(d) applies even “when a state court’s order is unaccompanied by

an opinion explaining the reasons relief has been denied.” Harrington v. Richter, 562 U.S. 86, 98

(2011). As explained by the Supreme Court, “it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary.” Id. at 99.

        Finally, when reviewing a habeas claim, a federal court must presume that the state court's

determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1). This presumption of

correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and

convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280,

286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341 (2003) (stating that clear and convincing

standard in § 2254(e)(1) applies to factual issues, whereas unreasonable application standard of

§ 2254(d)(2) applies to factual decisions).

                                                    6
    Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 8 of 21 PageID #: 500



IV.      DISCUSSION

         Petitioner timely filed the Petition presently pending before the Court, which asserts

the following nine grounds for relief: 1 (1) defense counsel provided ineffective assistance during the

pre-trial/pre-plea stages by providing faulty advice about the charges, failing to perform independent

research, failing to file a motion to suppress evidence, and failing to challenge the indictment (D.I. 3

at 5); (2) defense counsel provided ineffective assistance during the guilty plea stage by providing

incorrect advice/information about the charges, withholding evidence, and being unprepared for

trial (D.I. 3 at 7); (3) 11 Del. C. § 1109(4) is unconstitutional (D.I. 3 at 8); (4) the search warrant was

unconstitutionally overbroad; (5) the search of Petitioner’s work van was illegal; (6) Petitioner’s plea

was unknowing and unintelligent because the plea colloquy and TIS forms did not sufficiently

ensure that he understood the plea and its consequences; (7) the Delaware state courts denied

Petitioner his Sixth Amendment right to counsel by failing to appoint post-conviction counsel to

represent him; (8) the indictment violated double jeopardy; and (9) defense counsel operated under a

conflict of interest while representing him.

         A. Claims One, Two, Four, Five, Six, Eight, Nine: Procedurally Barred

         The record reveals that Petitioner did not present Claims Five and Six in his Rule 61 motion

or on post-conviction appeal. In addition, although Petitioner included Claims One, Two, Four,

Eight and Nine in his Rule 61 motion, he did not present these five claims to the Delaware Supreme

Court on post-conviction appeal. 2 Therefore, all of the aforementioned seven Claims are

unexhausted.


Although the Court has re-numbered and re-organized Petitioner’s Claims, the substance of each
1

Claim is the same as originally presented in the Petition.

Petitioner did not include Claims One, Two, Four, Eight and Nine in his opening brief to the
2

Delaware Supreme Court when he appealed the Superior Court’s denial of his Rule 61 motion, and
                                               7
    Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 9 of 21 PageID #: 501



         At this juncture, any attempt by Petitioner to raise Claims One, Two, Four, Five, Six, Eight,

or Nine in a new Rule 61 motion would be barred as untimely under Delaware Superior Court

Criminal Rule 61(i)(1). See Folks v. Phelps, 2009 WL 498008, at *12 (D. Del. Feb. 26, 2009). Claims

Five and Six, which Petitioner did not raise at all in the Delaware state courts, would also be barred

under Rule 61(i)(2) and (3) as successive and procedurally defaulted. See Del. Super. Ct. Crim. R.

61(i)(2) (barring second or successive motion unless certain pleading requirements are satisfied); Del.

Super. Ct. Crim. R. 61(i)(3) (“[a]ny ground for relief that was not asserted in the proceedings leading

to the judgment of conviction [] is thereafter barred, unless the movant shows [] cause [] and []

prejudice . . . .”). Since there is no indication that Rule 61(d)(2) and (i)(5)’s exceptions to the bars in

Rule 61(i)(1), (2) and (3) apply in this case, 3 any attempt to exhaust state remedies would be futile.

Given this futility, the Court must treat Claims One, Two, Four, Five, Six, Eight, and Nine as

___________________________
he actually stated “I will not waste the Court’s valuable time in arguing on the grounds of ineffective
assistance of counsel at this time.” (D.I. 20-2 at 1-2) The State filed a Motion to Affirm the
Superior Court’s decision on May 31, 2016, explicitly stating that Petitioner “foregoes all of his
ineffective assistance of counsel claims.” (D.I. 20-3 at 1-3) On June 10, 2016, Petitioner filed a
letter with the Delaware Supreme Court asking to add ineffective assistance of counsel arguments
(i.e., Claims One and Two) to his appeal. (D.I. 20-4 at 1-3) On July 21, 2016, in the same order
affirming the Superior Court’s denial of the Rule 61 motion, the Delaware Supreme Court denied
Petitioner’s request to add the additional grounds to his appeal. (D.I. 20-5 at 1)

        As explained in the body of this Opinion, Claims One, Two, Four, Eight, and Nine are
unexhausted because Petitioner did not present them to the Delaware Supreme Court in his post-
conviction appeal. In addition, the Court views the Delaware Supreme Court’s explicit denial of
Petitioner’s request to add Claims One and Two to his post-conviction appeal as an indication that
Petitioner did not fairly present Claims One and Two in a procedural manner allowing the Delaware
Supreme Court to consider those claims on the merits.
3
 Delaware Superior Court Criminal Rules 61(d)(2) and (i)(5) provide that the procedural bars to relief
in Rule 61(i)(1), (2), (3), and (4) do not apply to a claim over which the court lacked jurisdiction or if
the petitioner pleads with particularity either that (1) new evidence exists that creates a strong
inference that he is actually innocent or (2) a new rule of constitutional law, made retroactive on
collateral review, applies to his case and renders his conviction invalid. See Del. Super. Ct. Cr. R.
61(d)(2) and (i)(5). Petitioner does not allege a valid claim of actual innocence; nor does he allege a
lack of jurisdiction or that a new rule of constitutional law applies to his Claims.
                                                      8
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 10 of 21 PageID #: 502



technically exhausted but procedurally defaulted. Therefore, the Court cannot review the merits of

the instant seven Claims absent a showing of cause and prejudice, or that a miscarriage of justice will

result absent such review.

        Petitioner attempts to establish cause for his default by pointing to the Superior Court’s

failure to appoint counsel to represent him during his Rule 61 proceeding, and also to the Delaware

Supreme Court’s denial of his request to supplement his post-conviction appellate opening brief

with the ineffective assistance of counsel allegations presented in Claims One and Two. These

arguments fail to establish cause sufficient to excuse Petitioner’s default. In Martinez v. Ryan, 566

U.S. 1, 12, 16-17 (2012), the Supreme Court held that inadequate assistance or the absence of

counsel during an initial-review state collateral proceeding may establish cause for a petitioner=s

procedural default of a claim of ineffective assistance of trial counsel. However, in order to obtain

relief under Martinez, a petitioner must demonstrate that the state did not appoint counsel in the

initial-review collateral proceeding, that the underlying ineffective assistance of trial counsel claim is

substantial, and that he was prejudiced. Id. at 14-17. A Asubstantial@ ineffective assistance of trial

counsel claim is one that has Asome@ merit@ which, given the Martinez Court=s citation to Miller-El v.

Cockrell, 537 U.S. 322 (2003), appears to be governed by the standards applicable to certificates of

appealability. Id. at 13. Significantly, the Martinez Court explicitly limited its rule, stating that the

Aholding in this case does not concern errors in other kinds of proceedings, including appeals

from initial-review collateral proceedings .@ Id. at 16 (emphasis added). The Supreme Court

explained that, A[w]hile counsel=s errors in these [other kinds of] proceedings preclude any further

review of the prisoner=s claim, the claim will have been addressed by one court, whether it be the

trial court, the appellate court on direct review, or the trial court in an initial-review collateral

proceeding.@ Id. at 11.

                                                      9
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 11 of 21 PageID #: 503



        Here, the Martinez rule cannot provide cause for Petitioner’s default of Claims Four, Five,

Six, Eight, and Nine because these Claims do not allege the ineffective assistance of trial counsel.

The Martinez rule is also inapplicable to Claims One and Two – which do allege the ineffective

assistance of trial counsel – because Petitioner presented these two Claims in his “initial-review

collateral proceeding” (i.e., his Rule 61 motion); the instant default occurred because the Claims were

not then presented to the Delaware Supreme Court on appeal from that proceeding.

        In the absence of cause, the Court does not need to address prejudice. The miscarriage of

justice exception also does not excuse Petitioner’s procedural default, because he has not provided

any new reliable evidence of his actual innocence. Accordingly, the Court will deny Claims One,

Two, Four, Five, Six, Eight, and Nine as procedurally barred.

        B. Claim Three: Meritless

        Petitioner pled guilty to one count of dealing in child pornography under § 1109(4) and to

two counts of possession of child pornography under § 1111. Section 1109(4) provides that a

person is guilty of dealing in pornography when:

                The person intentionally compiles, enters, accesses, transmits,
                receives, exchanges, disseminates, stores, makes, prints, reproduces
                or otherwise possesses any photograph, image, file, data or other
                visual depiction of a child engaging in a prohibited sexual act or in
                the simulation of such an act. For the purposes of this subsection,
                conduct occurring outside the State shall be sufficient to constitute
                this offense if such conduct is within the terms of § 204 of this title,
                or if such photograph, image, file or data was compiled, entered,
                accessed, transmitted, received, exchanged, disseminated, stored,
                made, printed, reproduced or otherwise possessed by, through or
                with any computer located within Delaware and the person was
                aware of circumstances which rendered the presence of such
                computer within Delaware a reasonable possibility.

Section 1111 provides that a person is guilty of possession of child pornography when:



                                                   10
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 12 of 21 PageID #: 504



               (1) The person knowingly possesses any visual depiction of a child
                   engaging in a prohibited sexual act or in the simulation of such an
                   act; or

               (2) The person knowingly possesses any visual depiction which has
                   been created, adapted, modified or edited so as to appear that a
                   child is engaging in a prohibited sexual act or in the simulation of
                   such an act.

       In Claim Three, Petitioner presents three arguments as to why his dealing in child

pornography conviction under § 1109(4) is illegal: (1) § 1109(4) violates constitutional prohibitions

against double jeopardy; (2) § 1109(4) is overly broad; and (3) and § 1109(4) is vague and ambiguous.

Specifically, Petitioner contends that Delaware “lawmakers never intended for [] § 1109(4) to be

used to convict persons with ‘possession,’ whether intentional or inadvertent,” and the “State

intentionally misuses the phrase ‘otherwise possesses’ to force ‘possession’ and ‘dealing’ into one

statute, thereby putting a person in jeopardy twice – once for possession and once for dealing –

violating double jeopardy.” (D.I. 8 at 4) Petitioner also argues that the phrase “otherwise

possesses” in § 1109(4) renders § 1109(4) overly broad because the State can (and did in his case)

choose whether to use § 1109(4) to prosecute someone for possession or dealing. Petitioner asserts

that “§ 1109(4) encompasses several offenses making it overly broad in nature,” and that § 1109(4)

violates double jeopardy because it “blankets” the “lesser included offense of possession within” it.

(D.I. 20-2 at 8) According to Petitioner, § 1109(4) is too ambiguous because the Delaware General

Assembly never intended § 1109(4) to cover mere possession of child pornography. (D.I. 8 at 10)

       Petitioner presented the same three-pronged argument to the Superior Court in his Rule 61

motion. The Superior Court denied the argument as meritless, explaining:

               You allege that the Delaware Legislature never intended for the
               Dealing in Child Pornography statute to be applied the way it has
               been and is being applied. The Delaware Supreme Court in Fink [v.
               State, 817 A.3d 781 (2003)] had no trouble understanding how the

                                                  11
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 13 of 21 PageID #: 505



                legislature intended the Dealing in Child Pornography statute to be
                applied and in fact said that the legislative history supported the
                manner in which it had been applied. Your allegation is without
                merit.

Wilkerson, 2016 WL 795978, at *7. The Delaware Supreme Court affirmed the Superior Court’s

judgment “on the basis of and for the reasons assigned by the Superior Court in its well-reasoned []

decision.” Wilkerson, 2016 WL 4093899, at *1. Therefore, Claim Three will only warrant relief if

the Superior Court’s decision was either contrary to, or an unreasonable application of, clearly

established federal law.

                1. Double jeopardy

        The Double Jeopardy Clause protects a defendant against being punished twice for a single

criminal offense. U.S. Const. Amend. V. When multiple sentences are imposed in the same trial,

the “constitutional guarantee is limited to assuring that the court does not exceed its legislative

authorization by imposing multiple punishments for the same offense.” Brown v. Ohio, 432 U.S. 161,

165 (1977). The traditional test for double jeopardy claims involving the charging of separate

offenses under separate statutes is the same-elements test set forth in Blockburger v. United States, 284

U.S. 299 (1932). Pursuant to Blockburger, a court must analyze “whether each offense contains an

element not contained in the other; if not, they are the ‘same offense’ and double jeopardy bars

additional punishment and successive prosecution.” United States v. Dixon, 509 U.S. 688, 696 (1993).

The rule articulated in Blockburger is a “rule of statutory construction to help determine legislative

intent;” the rule is “not controlling when the legislative intent is clear from the face of the statute or

the legislative history.” Garrett v. United States, 471 U.S. 773, 778-79 (1985).

        As a general rule, offenses are the same “in law” where “one is a lesser-included offense of

the other under the ‘same elements’ (or Blockburger) test.” United States v. Miller, 527 F.3d 54, 71 (3d


                                                    12
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 14 of 21 PageID #: 506



Cir. 2008). However, depending upon the factual circumstances, two offenses can constitute a

greater and lesser offense under state law and not constitute the “same offense” for Double

Jeopardy purposes. See Brown, 432 U.S. at 164 (“The principal question in this case is whether auto

theft and joyriding, a greater and lesser included offense under Ohio law, constitute the ‘same

offence’ under the Double Jeopardy Clause.”); but see Ricketts v. Adamson, 483 U.S. 1, 8 (1987) (stating

that under Arizona law second degree murder is lesser included offense of first degree murder, so

Double Jeopardy Clause would bar prosecution for both, absent special circumstances).

        Petitioner has not shown that the Superior Court’s rejection of the double jeopardy

argument presented in Claim Three was contrary to, or involved an unreasonable application of,

federal law, or that it was based on an unreasonable determination of the facts. Even if possession

of child pornography is a lesser included offense of dealing in child pornography under Delaware

law, Petitioner incorrectly concludes that this necessarily results in a double jeopardy violation under

Blockburger. The key issue under Blockburger is whether each of these offenses requires proof of a

different element. See Hakeem v. Beyer, 990 F.2d 750, 759 (3d Cir. 1993) (holding that petitioner's

dual convictions survived Blockburger analysis because “the two crimes have different elements”).

        Although the Superior Court’s decision does not explicitly address Petitioner’s argument in

terms of Blockburger and the prohibition against double jeopardy, the Superior Court implicitly found

that the one charge for dealing in child pornography and the two charges for possession of child

pornography were based on three entirely independent acts. For instance, when rejecting

Petitioner’s contention that defense counsel should have challenged the indictment as being




                                                   13
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 15 of 21 PageID #: 507



multiplicitous 4 because it contained multiple counts based upon the same conduct, the Superior

Court explained:

               Your allegation is conclusory. You have not identified which counts
               are based on the same set of operative facts, leaving me with no way
               to evaluate your allegation. I note that your defense counsel reviewed
               the evidence against you and concluded that the State would have an
               easy time convicti[ng] you [of] all 25 charges of Dealing in Child
               Pornography. I note further that the State’s forensic examination
               mentions 18 files found on your laptop and seven files that you had
               deleted, but were recovered by the State. The seven files are
               discussed in great detail in the forensic report. The other 18 files
               were available for your defense counsel to watch, which he did. I am
               sure he did based on his detailed letter to you. Your allegation is
               without merit.

Wilkerson, 2016 795978, at *5. Additionally, when rejecting Petitioner’s argument regarding the

State’s unconstitutional use of § 1109(4), the Superior Court explicitly relied upon the following

excerpt from Fink v. State to support its conclusion that the Delaware Supreme Court had already

considered and rejected a similar argument:

               Both 11 Del. C. § 1109(4) and § 1111(1) use the term “visual
               depiction” in the singular. The clearest reading of the statute[s] is
               that each “individual depiction” of child pornography that is
               knowingly “dealt” or possessed by a defendant constituted the basis
               for a separate offense under the statutes. Accordingly, in this case,
               Fink’s possession of multiple photographs depicting child
               pornography constituted multiple violations of both the dealing and
               the possession statute. Each picture is a crime against the child
               depicted as well as an offense to society.

Wilkerson, 2016 WL 795978, at *6. The Superior Court in Petitioner’s case then explained that,

               Put another way, the State could have charged you under either
               statute based upon the facts of your case. You had numerous images
               of child pornography on your computer as well as a network that
               made the sharing of this child pornography available to you and

4
 An indictment is multiplicitous if it charges a single offense in different counts. A multiplicitous
indictment may violate double jeopardy or otherwise prejudice the defendant if it results in multiple
sentences for a single offense. United States v. Haddy, 134 F.3d 542, 548 n.7 (3d Cir. 1998).

                                                  14
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 16 of 21 PageID #: 508



                others. Your conduct is clearly covered by § 1109(4). The State
                chose to charge under 11 Del. C. § 1109(4). I know that everyone
                charged with Dealing in Child Pornography, a serious felony, would
                much rather be charged with Possession of Child Pornography, a
                misdemeanor. Unfortunately for you, given the amount of child
                pornography on your laptop and the manner in which you obtained it
                and made it available to others, that was just not going to happen. . . .
                Your allegation is without merit.

Wilkerson, 2016 WL 795978, at *7.

        Given the foregoing, the Court concludes that the Superior Court’s reliance on Fink and its

denial of relief without further analysis of the statutory elements under Blockburger was not

objectively unreasonable. See Blockburger, 284 U.S. at 302 (stating that where there is factual

distinction between transactions, offenses are not continuous). The fact that the State’s evidence

consisted of numerous images/depictions of child pornography supports the conclusion that

Petitioner’s conviction for one count of “dealing” in child pornography was based on an image of

child pornography (or a CSE video) that was different and distinct from the images forming the

basis for his convictions on two counts of “possession” of child pornography. Stated another way,

the dealing offense required proof of a fact that the possession offenses did not, namely, the specific

image related to each separate charge. See, e.g., State v. Hermes, 2002 WL 484647, at *2 (Del. Super.

Ct. Mar. 28, 2002) (opining that double jeopardy argument based on simultaneous prosecution

under § 1109 and § 1111 would only have merit if State had attempted to use same 10 photographs

of child pornography for 10 possession charges and 10 unlawful dealing charges); United States v.

Smith, 910 F.3d 1047, 1055 (8th Cir. 2018) (finding no double jeopardy violation where there was

sufficient evidence supporting both theories of knowing possession of child pornography and

knowing receipt of child pornography); United States v. Bryner, 392 F. App’x 68, 73-74 (3d Cir. 2010)

(dual convictions for possession and receipt of child pornography based on different images and


                                                   15
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 17 of 21 PageID #: 509



separate underlying conduct did not offend Double Jeopardy Clause); United States v. Polouizzi, 564

F.3d 142, 159 (2nd Cir. 2009) (declining to determine if possession of child pornography is lesser-

included offense of receipt of child pornography because no double jeopardy violation arises when

possession convictions are based on images which did not form basis of receipt convictions); see also

Miller, 527 F.3d at 58 (“The Constitution’s double jeopardy clause barred entry of separate

convictions for receiving and possessing the same images of child pornography .”) (emphasis

added).

          Accordingly, the Court will deny Petitioner’s double jeopardy argument as meritless.

                 2. Overly broad

          Petitioner also contends that § 1109(4) is unconstitutionally overbroad on its face and as

applied to him. This argument fails to assert an issue cognizable on habeas review. Overly broad

statutes prohibit conduct that is constitutionally protected; 5 the overbreadth doctrine has only been

applied in First Amendment cases. See, e.g., United States v. Salerno, 481 U.S. 739, 745 (1987) (“[W]e

have not recognized an ‘overbreadth’ doctrine outside the limited context of the First

Amendment.”); Stoltzfoos v. Sec’y of Pa. Dep’t of Corr., 733 F. App’x 34, 39-40 (3rd Cir. 2018); Lutz v.

City of York, 899 F.2d 255, 270-71 (3d Cir. 1990) (“[T]he overbreadth doctrine has never been

recognized outside the context of the First Amendment.”). Visually depicting children in still

photographs or in films engaging in a variety of sexual activities or exposing their genitals is not

protected by the First Amendment. See New York v. Ferber, 458 U.S. 747, 766-74 (1982). Thus,

Petitioner’s overbreadth challenge fails to allege a proper basis for federal habeas relief.




See Virginia v. Hicks, 539 U.S. 113, 118-20 (2003).
5

                                                  16
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 18 of 21 PageID #: 510



                3. Void for vagueness

        Petitioner also argues that his conviction under § 1109(4) is illegal because the statute is void-

for-vagueness. Petitioner argues that the phrase “otherwise possesses” as contained in

§ 1109(4) is too ambiguous and vague, thereby permitting the State to charge him with dealing child

pornography when he merely possessed child pornography. (D.I. 8 at 4) His argument is

unavailing.

        “Void-for-vagueness challenges, absent a First Amendment claim, are evaluated as applied to

the facts of each case.” United States v. Wetherald, 636 F.3d 1315, 1326 (11th Cir. 2011). The “void-

for-vagueness doctrine addresses concerns about (1) fair notice and (2) arbitrary and discriminatory

prosecutions.” Skilling v. United States, 561 U.S. 358, 411 (2010). A law is unconstitutionally vague if

it does not provide a reasonable opportunity to know what conduct is prohibited, or is so indefinite

as to allow arbitrary and discriminatory enforcement. See id. at 402-03; First Resort v. Herrara, 860

F.3d 1263, 1274-75 (9th Cir. 2017) (rejecting vagueness challenge of ordinance in § 1983 action where

it would be clear to person of ordinary intelligence what ordinance prohibits). A statute or its

application is presumed to be constitutional, and the challenger bears the burden of proving that a

statue is unconstitutional. See I.N.S. v. Chadha, 462 U.S. 919, 944 (1983); Marshall v. Lauriault, 372

F.3d 175, 185 (3rd Cir. 2004).

        Here, § 1109(4) is not void-for-vagueness. First, it does not invite arbitrary and

discriminatory enforcement. Under the terms of § 1109(4), dealers of child pornography can also be

possessors, but possessors of child pornography under § 1111 (without more) cannot be dealers.

Since Petitioner violated both statutes, the State simply exercised its discretion in choosing to

prosecute under § 1109(4) rather than § 1111. See United States v. Batchelder, 442 U.S. 114, 123-24

(1979) (“This Court has long recognized that when an act violates more than one criminal statute,

                                                   17
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 19 of 21 PageID #: 511



the Government may prosecute under either so long as it does not discriminate against any class of

defendants.”). Significantly, Petitioner has not presented any evidence that the State chose to charge

him for an arbitrary or discriminatory purpose.

        Second, the wording of the statute allows a reasonable person to understand what conduct is

prohibited. Section 1109(4) provides that a person is guilty of dealing in child pornography if he

“intentionally compiles, enters , accesses, transmits, receives, exchanges, disseminates, stores, makes,

prints, reproduces, or otherwise possesses any photograph, image, file data or other visual depiction

of a child engaging in a prohibited sexual act or in the simulation of such an act.” 11 Del. C.

§ 1109(4). On its face, this language includes any person, like Petitioner, who intentionally uses a file

sharing program to obtain, receive, and compile child pornography. The statute is presumed to be

constitutional, and Petitioner has not met his burden of proving its unconstitutionality.

        Finally, the Delaware courts that have considered a void-for-vagueness argument in relation

to § 1109(4) have consistently concluded that § 1109(4) unambiguously allows the State to prosecute

an individual for dealing, even though he simply possesses child pornography. See Panuski v. State,

2012 WL 1413159, at *4 (Del. Super. Ct. Feb. 1, 2012), aff’d, 41 A.3d 416, 422-23 (Del. 2012); State v.

Wheeler, 2014 WL 7474234, at *10 (Del. Super. Ct. Dec. 22, 2014) (“The mere presence of another

statute, here Section 1111(11), which also makes possession of child pornography illegal, does not

render Section 1109(4) ambiguous or inapplicable when the State charges under Section 1109(4) for

possession of child pornography.”), rev’d on other grounds, 135 A.3d 282 (Del. 2016). Thus,

Petitioner’s void-for-vagueness argument lacks merit.

        In short, having considered and rejected Petitioner’s three challenges to the constitutionality

of § 1109(4), the Court will deny Claim Three in its entirety as meritless.



                                                   18
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 20 of 21 PageID #: 512



        C. Claim Seven: Not Cognizable

        In Claim Seven, Petitioner contends that the Delaware courts violated his Sixth Amendment

right to counsel because they refused to appoint post-conviction counsel to represent him. There is

no federal constitutional right to counsel in collateral proceedings, and freestanding claims of

ineffective assistance of post-conviction counsel are not cognizable on federal habeas review. See 28

U.S.C. § 2254(i) (“The ineffectiveness or incompetence of counsel during Federal or State collateral

post-conviction proceedings shall not be a ground for relief in a proceeding arising under section

2254.”); Coleman, 501 U.S. at 752; Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Although, as

previously explained, Martinez announced a “narrow exception” to the rule that an attorney's

performance in a state collateral proceeding cannot qualify to excuse a procedural default, Martinez

did not recognize or create an automatic constitutional right to counsel in collateral proceedings.

Thus, the Court will deny Claim Seven for failing to present a proper basis for federal habeas relief.

VI.     CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A

certificate of appealability is appropriate when a petitioner makes a “substantial showing of the

denial of a constitutional right” by demonstrating “that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); see also

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.



                                                   19
Case 1:16-cv-00953-LPS Document 25 Filed 05/29/20 Page 21 of 21 PageID #: 513



VII.   CONCLUSION

       For the reasons discussed, the Court concludes that the Petition must be denied. An

appropriate Order will be entered.




                                               20
